BELCHER, Commissioner.
Appellant was convicted in Corporation Court of the City of Houston for the offense of speeding, appealed such conviction to the County Court at Law No. 4 of Harris County, where he was again convicted and assessed a fine of $1, from which judgment he gave notice of appeal to this Court.
By authority of Art. 53, Vernon’s Ann. C.C.P., this Court has no jurisdiction to entertain this appeal. Coates v. State, Tex.Cr.App., 308 S.W.2d 869; Perry v. State, Tex.Cr.App., 308 S.W.2d 890.
The appeal is dismissed.
Opinion approved by the court.